DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-47 are currently pending. 
 Election/Restrictions
Applicant’s election without traverse of Group (I), claims 1-12, 17-18 and 39-47 in the reply filed on 02/02/2021 is acknowledged.
Claims 13-16 and 19-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.
Secondly, Applicant’s election without traverse of the following species including itacitinib as the species of JAK inhibitor, CALCA, MCP-3 and REG3A as the species of proteins, prednisone as the species of secondary agent and enzyme immunoassay as the species of method detection in the reply filed on 02/02/2021 is acknowledged.  
Claims 3-4, 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of protein (does not contain REG3a), there being no allowable generic or linking claim. Election was made without02/02/2021. Claims 45 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of JAK inhibitor or non-elected species of GVHD, there being no allowable generic or linking claim. Claims 1-2, 5-6, 9-12, 17-18, 39-44 and 46 are the subject matter of this Office Action. 
Species Election
Following a comprehensive review of the prior art, Applicant’s elected single disclosed combination of proteins (CALCA, MCP-3 and REG-3) are free of the prior art. An independent claim directed to the method of treating GVHD in a human subject comprising administering to the human subject a JAK inhibitor wherein the human subject has been determined to have a base line concentration of MCP-3, CALCA and REG3A in a biological sample obtained from the human subject that is lower than a control is free of the prior art. The examiner has moved onto an alternative combination of proteins, such as REG3A and IL8, and subsequent examination is based on this species expansion.  
Priority
Acknowledgement is made of Applicant’s claim to priority to U.S. Provisional Applications 62657193 and 62773308, filed 04/13/2018 and 11/30/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2021, 01/20/2021 and 03/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
  
  Claim Objections
Claim 10 is objected to because of the following informalities:  The compound “cyclosporine” is duplicated in the Markush group (cyclosporine and ciclosporin).  Appropriate correction is required.


 Claim Rejections - 35 USC § 112-Paragraph A
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 9-12, 17-18, 39-44 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating of GVHD in a human subject comprising administering a therapeutically effective amount of a JAK inhibitor, where the human subject comprises the claimed protein expression profile does not reasonably provide enablement for the treatment of a subject “suspected of having GVHD” or “at risk of developing GVHD” using the claimed methodology.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) as to undue experimentation. The factors include 1) the nature of the invention; 2) the breadth of the claims; 3) the unpredictability of the art; 4) the amount of direction or guidance 
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
The Breadth of the Claims
The presently claimed invention is directed to a method of treating diagnosed GVHD in a human patient comprising administering a therapeutically effective amount of a JAK inhibitor, wherein the human patient comprises a baseline level of one or more proteins from a genus of proteins higher than a control, or comprises a baseline level of one or more proteins from a genus of proteins lower than a control, or both.   However, the claims also embrace the prophylaxis of the disorder in a patient comprising administering a JAK inhibitor, as a patient “at risk of developing” or “suspected of having” does not actually possess GVHD prior to the administration of the JAK inhibitor. As detailed in the working examples section below, all the patients embodied within the working examples were previously diagnosed with GVHD prior to administration of a JAK inhibitor. 
The Nature of the Invention
The claimed invention is directed to the treatment of GVHD patients treated with one distinct JAK inhibitor (itacitanib) and the post-hoc analysis of patients that did respond to itacitanib therapy (CR patients) compared to non-responding patients. Said post-hoc analysis includes a baseline measurement of distinct biomarkers of GVHD 
Level of Ordinary Skill in the Art: 
The level of skill in the art is high, requiring an advanced degree in biochemistry and medicine. 
The State of the Prior Art and Unpredictability in the Art
Ferrara (US2013/0115232 published 05/09/2013) represents the state of the prior art. Ferrara teaches regenerated islet-derived 3 alpha (REG3a), is a biomarker for GVHD pathogenesis ([0012], claims, 18, 77-78). Ferrara also teaches that REG3a is a suitable biomarker to identify a patient comprising GVHD and to predict response to treatment for GVHD as patients. Ferrara details the usefulness of REG3a as a predictive biomarker for GVHD treatment response as patients responding to first line or second line therapy comprise a significant reduction in REG3a concentration than non-responding GVHD control patients ([0259]-[0260], claim 3, Figure 5A).  Ferrara does teach that concentrations of REG3a is lower in patients that do not have GVHD, but does not specifically teach that said biomarker correlates in patients “suspected of having GVHD” or are “at risk of developing GVHD” compared to control patients.  
Mori (Bone Marrow Transplantation Vol. 51 pages 1584-1587 published 2016) represents the state of the prior art. Mori teaches the JAK inhibitor ruxolitinib is art-recognized at treating steroid refractory GVHD in human patients following allogeneic HSC transplantation. 4 human patients diagnosed with GVHD were treated with the JAK 
The concentration of the claimed GVHD biomarkers prior to, or following ruxolitinib therapy was not disclosed, nor does Mori disclose the use of alternative of alternative JAK inhibitors for the treatment of GVHD. Furthermore, Mori does not teach or suggest that the administration of the JAK inhibitor ruxolitinib would be a suitable prophylactic to administer to patients suspected of having or at risk of developing GVHD in order to inhibit the development of GVHD in a patient.  
As established supra, the treatment of GVHD in a subject “suspected of having GVHD” or “at risk of having GVHD” by following the claimed guidelines was unpredictable at the time of the invention, given that (1) said biomarker REG3a was known to be identified for GVHD pathogenesis in diagnosed GVHD patients and not biomarkers for GVHD in patients that were “suspected of having GVHD” or were “at risk of developing GVHD”, (2) there were only a limited number of JAK inhibitor therapies available for effectively treating GVHD in a subject and (3) it was known that patients demonstrated a highly individualized response to therapy, thus, requiring an individualized approach to treatment, and (4) there were no methods of preventing the condition known in the art. Thus, methods of preventing GVHD in a subject at risk of developing GVHD or suspected of having GVHD using the claimed genus of JAK inhibitors must be considered nascent, since the state of the art at the time of the invention did not recognize that such objectives could be effectively accomplished with any reasonable expectation of success. 
 Amount of direction provided by the inventor and existence of working examples: 
 As discussed above, the working examples in the specification detail post-hoc analysis of biochemical markers in GVHD patients who experienced a complete response following treatment with the JAK inhibitor itacitinib. The working examples do not demonstrate that a generic subject, who is at risk of developing GVHD or is suspected of having GVHD and comprises a protein expression profile embraced in the instant claims does not actually develop GVHD following administration of itacitinab, or any other compound embodied in the genus of JAK inhibitor.  
  In light of such, it is clear that one of ordinary skill in the art would be faced with the impermissible burden of undue experimentation in order to execute the entire scope of the subject matter presently claimed, including analyzing biochemical markers of GVHD in all patients that are at risk of developing GVHD and patients that are suspected of having GVHD prior to and following administration of a JAK inhibitor to evaluate if the claimed biomarkers do actually decrease or increase compared to a control subject with or without the JAK inhibitor, or with or without GVHD, as well as testing the claimed genus of JAK inhibitors to determine if each JAK inhibitor yields the claimed upregulation/downregulation profile in the subject following administration. The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the pharmaceutical and chemical arts that experimentation in this particular art is not at all uncommon, but that the level of experimentation required in order to practice this aspect of the invention in the absence of any enabling direction by Applicant would be undue. Please reference In re Angstadt, 
 Given the high degree of unpredictability noted and recognized in the art above coupled with the lack of working examples of demonstrating the capacity of the claimed JAK inhibitor to inhibit the development of GVHD in patients at risk of developing GVHD or suspected of having GVHD, the encompassed scope of the pending claims is determined to be not enabled. In the absence of any direction or guidance presented by Applicant as to how such a therapeutic objective could be achieved without necessitating an undue level of experimentation, the present disclosure is viewed as lacking an enabling disclosure of the entire scope of the presently claimed subject matter.
  
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 5-6, 9-12, 17, 39-44 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "control" in claims 1-2, 5-6, 9-12, 17, 39-44 and 46 is a relative term which renders the claim indefinite.  The term "control" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
The phrase “control” has multiple interpretations and the metes and bounds of what subject lies within the limitation of “control” and what subject lies outside the boundary of “control” further renders the claim indefinite. One interpretation of the phrase “control” embraces a healthy human patient, neither diagnosed with GVHD, nor suspected of having GVHD nor at risk of developing GVHD.  An alternative interpretation of control embraces a patient who has been diagnosed with GVHD, but is untreated at the time of tissue biopsy. A third interpretation of control embraces a patient who has been diagnosed with GVHD and is treated with an alternative GVHD therapeutic regimen (corticosteroids, immunosuppressive agents). A fourth interpretation of “control” embraces a GVHD patient that does not respond to JAK inhibitor therapy, found in claim 18. As shown in the prior art of Ferrara (US2013/0115232 published 05/09/2013), each of the control patients will comprise a distinct protein expression of the biomarkers claimed and it remains unclear as to which control patient the claimed biomarkers should be compared to.  As recited in MPEP 2173.05(A) the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard
 Further, claim 17 is directed to wherein the control “is a pre-established cut off value”. The phrase “a pre-established cut off value” is a relative term that renders the claim indefinite. The boundaries of the claim are unclear as the phrase “pre-established cut off” is an arbitrary point without any real value or reference. All the proteins embraced within claim 1 must be compared to a generic reference point in order to determine if the calculated amount is higher or alternatively, lower than the generic reference point. The phrase “a pre-established cut off” fails to further limit the “control” to a distinct concentration, time point or patient population of the control reference point. Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-6, 9-12, 17-18, 39-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferrara (US2013/0115232 published 95/09/2013) and Zhao (US2013/0060026 published 03/07/2013)
Ferrara teaches biomarkers for graft vs host disease (GVHD), treating acute GVHD in a human subject and predicting response to treatment for GVHD.
The administration of corticosteroids, such as prednisone a GVHD patient is taught as a first line treatment for acute GVHD, and the administration of immunosuppressive agents are taught as suitable second line therapies to administer to said GVHD patients. Combination of steroids and immunosuppressive drugs are taught as a suitable regimen for patients with GVHD is also embraced in the regimen of Ferrara ([0155]-[0158]).
Ferrara teaches the elected regenerated islet-derived 3 alpha (REG3a), is a biomarker for GVHD pathogenesis ([0012], claims, 18, 77-78). Ferrara also teaches that REG3a is a suitable biomarker to predict response to treatment for GVHD as patients. Ferrara details the usefulness of REG3a as a predictive biomarker for GVHD treatment response as patients responding to first line or second line therapy comprise a significant reduction in REG3a concentration than non-responding GVHD control patients ([0259]-[0260], claim 3, Figure 5A). Ferrara also teaches the measurement of additional biomarkers of GVHD such as IL8 in the biological sample, wherein the decreased level of IL8 in the biopsied sample compared to a control indicates that the treatment is effective for treating GVHD in a subject ([0015]-[0016], claims 3, 5). Said 
  Regarding claims 39-42, plasma REG3a concentration was measured in said GVHD patients and control non-responding patients using the enzyme immunoassay ELISA ([0063]-[0069]). 
Regarding claim 43, tandem MS is taught by Ferrara as a suitable diagnostic methodology to measure and quantify REG3a in low concentrations in the GVHD and control patient ([0161], [0236-0237]). 
However, Ferrara does not specifically teach administering a JAK inhibitor to said patient comprising GVHD with low expression of REG3a and IL8 compared to non-responding GVHD patients, nor does Ferrara specifically teach the administration of itacitinib to said GVHD patients. 
Zhao teaches compound of Formula (I) ([1-[1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl]-3-[4-(7H- -pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl]acetonitrile) is taught as an inhibitor of JAK (JAK1 and JAK2). Zhao teaches the administration of Formula (I) as an effective therapeutic for treating GVHD ([0023], [0070]). As evidenced by Table III of the instant specification (page 61), the compound of Formula (I) corresponds to the elected itacitinib.   
 Considering the reduction in REG3a and IL8 was taught in the prior art as a suitable methodology to identify an effective response of a corticosteroid/immunosuppressive regimen in GVHD patients compared to non-responders as taught by Ferrara above, a skilled artisan would have found it prima facie obvious to further administer a JAK inhibitor to said responding GVHD patients receiving a corticosteroid/immunosuppressive regimen in view of Zhao. 
 Motivation to further administer a JAK inhibitor to said responding GVHD patients with REG3a and IL8 concentrations lower than non-responders flows logically from the fact that said JAK inhibitor was also taught in the prior art at being effective at treating GVHD in a subject.  Motivation to administer the JAK inhibitor in combination with the corticosteroid/immunosuppressive regimen flows logically from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility and, in turn, raises the reasonable expectation of success, that when combined, a regimen comprising corticosteroid and immunosuppressive agents with a JAK inhibitor would be efficacious at treating GVHD in patients responding to first line and second line therapies. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).
Lastly, regarding the limitation of claim 18, said skilled artisan would have found it prima facie obvious to administer the corticosteroid/immunosuppressive regimen with the JAK inhibitor regimen to a subject not-responsive to JAK inhibitor therapy, in view of Ferrara ([0150]-[0158]).  Ferrara teaches that said corticosteroid/immunosuppressive 
   
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 9-12, 39-44 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 13-19, 21, 50-52 of copending Application 17066150. This is a provisional nonstatutory double patenting rejection.
Claims 1-8, 13-19, 21, 50-52 of copending Application 17066150 are directed to the method of  treating a subject having GVHD comprising administering a JAK inhibitor, wherein the subject comprises an unpregulation of PON3 higher than a control patient and a baseline level of MCP-3 lower than a control patient, which overlaps with the methodology found in instant claims 1-2, 5-6. Claims 13-16 embrace the 
 Claim 1-2, 5-6, 9-12, 39-44 and 46 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 25, 27-29, 31-32 of copending Application No. 17066272. 
Claims 1-8, 25, 27-29, 31-32 of copending Application 17066272 are directed to the method of treating a subject having GVHD comprising administering a JAK inhibitor, wherein the subject comprises a baseline level of IL8 lower than a control patient, which overlaps with the methodology found in instant claims 1-2, 5-6. Claims 5-8 embrace the administration of a second therapeutic agent (prednisone) with the JAK inhibitor, which overlaps with the methodology of instant claims 9-12. Claim 31 embraces the administration of the JAK inhibitor itacitinib which overlaps with the elected claim 44, while claims 25-27 and 29 are directed to measuring the upregulated and downregulated proteins using enzyme immunoassays, similar to that of claims 39-42 of the instant application. 
  
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628